Exhibit 10.1

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the

PLACER SIERRA BANCSHARES

2002 STOCK OPTION PLAN

Name of Participant:                                                  

 

Date of Grant:                                                          

Number of Shares:                                                  

Value of each Share on Date of Grant: $                     

This RESTRICTED STOCK AGREEMENT (the “Agreement”), dated as of
                     20    , is made between Placer Sierra Bancshares, a
California corporation (the “Company”) and the above-named individual (the
“Participant”) to record the granting of Restricted Stock on
                     (the “Date of Grant”) to the Participant pursuant to the
Placer Sierra Bancshares Amended and Restated 2002 Stock Option Plan (the
“Plan”) by the Committee established pursuant to Section 3 of the Plan (the
“Committee”).

The Committee and the Participant hereby agree as follows:

1. Grant of Shares. The Committee hereby grants to the Participant, as of the
Date of Grant, subject to and in accordance with the terms and conditions of the
Plan and this Agreement, and subject to execution of this Agreement by the
Participant and of the Spousal Consent by the Participant’s spouse, if any,
                     shares of the Company’s Common Stock, no par value (the
“Common Stock”). The grant of shares of Common Stock to the Participant,
evidenced by this Agreement, is an award of Restricted Stock (as defined in the
Plan) and such shares of Restricted Stock are referred to herein as the
“Shares.”

2. Vesting of Shares. Ownership of the Shares shall vest pursuant to the
following vesting schedule, provided, in each case, any additional conditions
and performance goals set forth in Schedule I have been satisfied and the
Participant is still employed or retained by the Company or one of its
Affiliates:

 

Anniversary of Date of Grant

 

Shares Vested



--------------------------------------------------------------------------------

The foregoing vesting schedule notwithstanding, if the employment or other
relationship of the Participant with the Company or one of its Affiliates
terminates by reason of the Participant’s Total and Permanent Disability or
death, all Shares or portions thereof not yet vested shall become immediately
vested. In addition, upon the occurrence of a Company Vesting Event, all Shares
shall become immediately vested.

3. Forfeiture. Shares that do not become vested in accordance with the vesting
criteria set forth in Section 2 (and any capital distributions related to such
Shares) shall be forfeited to the Company. Accordingly, if the Shares do not
vest in accordance with the vesting criteria set forth in Section 2 and the
Participant’s employment or service terminates for any reason, the Shares shall
be forfeited. In addition, unvested Shares shall be forfeited if the
Participant’s employment with the Company terminates for cause as provided in
Section 9 of the Plan.

4. Legend. Each share certificate representing the Shares shall bear a legend
indicating that such Shares are “Restricted Stock” and are subject to the
provisions of this Agreement and the Plan.

5. Withholding Taxes. If the Participant is an employee of the Company or any of
its Affiliates, the Participant shall remit to the Company in cash the amount
needed to satisfy any federal, state or local withholding taxes that may arise
or be applicable as the result of the award or vesting of the Shares. The
Participant may, with the Committee’s consent, elect to satisfy, totally or in
part, such Participant’s obligations pursuant to this section by electing to
have Shares withheld, or to deliver previously owned Shares that have been held
for at least six (6) months, provided that the election is made in writing on or
prior to the vesting of shares pursuant to Section 2 hereof.

6. General Restrictions on Issuance of Stock Certificates. The Company shall not
be required to deliver any certificate representing the Shares until it has been
furnished with such opinions, representations or other documents as it may deem
necessary or desirable, in its discretion, to ensure compliance with any law or
rules of the Securities and Exchange Commission or any other governmental
authority having jurisdiction under the Plan or over the Company, the
Participant, or the Shares or any interests granted thereunder.

7. Rights as Shareholder. Except for the capital distribution and voting
restrictions described below, and the transfer and other restrictions set forth
elsewhere in this Agreement and in the Plan, the Participant, as record holder
of the Shares, shall possess all the rights of a holder of the Company’s Common
Stock, including dividend and other distribution rights, provided, however, that
prior to vesting the certificates representing the Shares, as well as any
distributions in the form of capital stock with respect to such Shares, shall be
held by the Company for the benefit of the Participant and the Participant shall
have no right to vote such Shares. Any distributions with respect to the Shares
in the form of capital stock shall be treated as Restricted Stock in the same
manner as the Shares. If the underlying Shares do not vest, then any capital
stock distributed with respect to the Shares, shall be forfeited to the Company.
Upon forfeiture of any Shares, the Participant agrees to deliver promptly to the
Company certificates representing such Shares which do not vest and a stock
power executed in blank covering such

 

- 2 -



--------------------------------------------------------------------------------

Shares (and covering any capital stock distributed with respect to such Shares).
The stock power with respect to any certificate representing Shares which do not
vest shall be completed in the name of the Company by an officer of the Company
and returned to treasury.

8. Transferability - Restricted Share Certificates. The Shares may not be sold,
transferred, pledged, assigned, encumbered, or otherwise alienated or
hypothecated until they become vested in accordance with Section 2 of this
Agreement and then only to the extent permitted under this Agreement and the
Plan and by applicable securities laws. Prior to vesting, all rights with
respect to the Restricted Stock granted to a Participant under the Plan shall be
available, during such Participant’s lifetime, only to such Participant.

9. No Consultant/Employment Rights. Neither the Plan nor this award shall confer
upon the Participant any right with respect to continuance of employment by or
service as a consultant of the Company or any Affiliate nor shall they interfere
in any way with the right of the Company or any Affiliate to terminate the
Participant’s employment or service as a consultant at any time, with or without
cause.

10. Section 83(b) Election. The Participant may elect, within 30 days of the
Date of Grant pursuant to Section 83(b) of the Internal Revenue Code, to include
in his or her gross income the fair market value of the Shares covered by this
Agreement in the taxable year of grant. The election must be made by filing the
appropriate notice with the Internal Revenue Service within 30 days of the Date
of Grant. If the Participant makes this election, the Participant shall promptly
notify the Company by submitting to the Committee a copy of the election notice
filed with the Internal Revenue Service.

11. Adjustment of Shares. As provided by the Plan, in the event of any change in
the Common Stock of the Company by reason of any stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, split-up, combination,
or exchange of Shares, or of any similar change affecting the Common Stock, the
Shares shall be adjusted automatically consistent with such change to prevent
substantial dilution or enlargement of the rights granted to, or available for,
the Participant hereunder.

12. Coordination with Plan. Terms used herein that are defined in the Plan shall
have the meanings ascribed to them in the Plan. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, the Plan’s
terms shall supersede and replace the conflicting terms herein.

13. Notices. All notices to the Company and the Committee shall be in writing
and sent to the Company’s Secretary at the Company’s offices, Placer Sierra
Bancshares, 525 J Street, Sacramento, CA, or to such other person and/or
addresses the Company or Committee may provide by notice to Participant. Notices
to the Participant shall be addressed to the Participant at the Participant’s
address as it appears on the Company’s records.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Committee and the Participant have caused this
Restricted Stock Agreement to be executed on the date set forth opposite their
respective signatures, it being further understood that the Date of Grant may
differ from the date of signature.

 

Dated:                                FOR THE COMMITTEE:   By:  

 

  Name:  

 

  Title:  

 

Dated:                                PARTICIPANT  

 

 

SPOUSAL CONSENT

The undersigned, the spouse of the above-named Participant, (i) acknowledges
that he/she has read the Agreement and the Plan, and (ii) agrees to be bound by
the terms and provisions of the Agreement and Plan, as fully as the Participant.

 

Date:                                Spouse’s Signature:  

 

  Print Name:  

 

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE I

ADDITIONAL VESTING CONDITIONS AND PERFORMANCE GOALS

[The Performance Goal established for 100% vesting of the Shares is annual
[insert performance measure] of $             [per share].             percent
of the Shares will vest on the date the Committee certifies that the Company
achieved annual [insert performance measure] of $             [per share].

An additional             percent of the Shares will vest on the date the
Committee determines the Company achieved annual [insert performance measure] of
$            .

The remaining             percent of the Shares will vest on the date the
Committee determines the Company achieved annual [insert performance measure] of
$             [per share].]

 

- 5 -